No. 96-3750



Mid-South Road Builders, Inc.,    *
                                          *
                      Appellee,       *       Appeal from the United States
                                          *    District Court for the Eastern
v.                                        *    District of Arkansas
                                          *    Western Division
                                          *
Arkansas Contractors Licensing    *             [UNPUBLISHED]
Board, Howard Williams, James     *
Edwards, Randy McNulty, Roger     *
Richmond, Ray Nabholz, Silas      *
Snow, Phil Johnson [sic] and      *
George McGill,                            *
                                          *
                      Appellants. *


                        Submitted: May 19, 1997
                         Filed: July 31, 1997


Before BEAM and LOKEN, Circuit Judges, and KYLE,1 District Judge.



PER CURIAM.


     This appeal is remanded to the District Court for reconsideration of
its October 2, 1996 Order in view of the Arkansas Supreme Court’s May 27,
1996 Opinion in Mid-South Road Builders, Inc. v. Arkansas Contractors
Licensing Board, No. 96-447.




     1
     The Honorable Richard H. Kyle, United States District Judge
for the District of Minnesota, sitting by designation.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                       -2-